 



Exhibit 10.1
UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
FORT LAUDERDALE
_____________________________

             
 
    )      
UNITED STATES OF AMERICA,
    )      
Plaintiff,
    )      
 
    )      
 
    )      
 
    )     No.
 
    )      
 
    )      
v.
    )      
 
    )      
BANKATLANTIC,
    )      
 
    )      
Defendant,
    )      
 
    )      

_____________________________
DEFERRED PROSECUTION AGREEMENT
          Defendant BANKATLANTIC, a subsidiary of BankAtlantic Bancorp, Inc., a
Florida Corporation, by and through its attorneys, Stearns Weaver Miller
Weissler Alhadeff & Sitterson, P.A., pursuant to authority granted by its Board
of Directors, and the United States Department of Justice, Criminal Division
(hereinafter, “the United States”), enter into this Deferred Prosecution
Agreement (the “Agreement”).
     1. BankAtlantic shall waive indictment and agree to the filing of a ONE
(1) count information in the United States District Court for the Southern
District of Florida, Fort Lauderdale, charging it with failing to maintain an
effective anti-money laundering program, in violation of Title 31 United States
Code, Sections 5318(h)(1) and 5322(b).
     2. BankAtlantic accepts and acknowledges responsibility for its conduct as
set forth in the Factual Statement attached hereto and incorporated by reference
herein as Appendix A (hereinafter, “Factual Statement”).

-1-



--------------------------------------------------------------------------------



 



     3. BankAtlantic expressly agrees that it shall not, through its attorneys,
board of directors, agents, officers or employees, make any public statement
contradicting any statement of fact contained in the Factual Statement. Any such
contradictory public statement by BankAtlantic, its attorneys, board of
directors, agents, officers or employees, shall constitute a breach of this
Agreement as governed by Paragraph 11 of this Agreement, and BankAtlantic would
thereafter be subject to prosecution pursuant to the terms of this Agreement.
The decision of whether any statement by any such person contradicting a fact
contained in the Factual Statement will be imputed to BankAtlantic for the
purpose of determining whether BankAtlantic has breached this Agreement shall be
in the sole and reasonable discretion of the United States. Upon the United
States’ notification to BankAtlantic of a public statement by any such person
that in whole or in part contradicts a statement of fact contained in the
Factual Statement, BankAtlantic may avoid breach of this Agreement by publicly
repudiating such statement within 48 hours after notification by the United
States.
     4. BankAtlantic agrees that it, in accordance with applicable laws:
(a) shall provide to the United States, on request, any relevant document,
electronic data, or other object concerning a Bank Secrecy Act matter in
BankAtlantic’s possession, custody and/or control. Whenever such data is in
electronic format, BankAtlantic shall provide access to such data and assistance
in operating computer and other equipment as necessary to retrieve the data; and
(b) shall in all material aspects completely, fully and timely comply with all
legal obligations, record keeping and reporting requirements imposed upon it by
the Bank Secrecy Act, 31 U.S.C. §§ 5311 through 5330 and all Bank Secrecy Act
implementing regulations, including, but not limited to 12 C.F.R. § 563.177, 12
C.F.R. § 563.180, 31 C.F.R. § 103.11, 31 C.F.R. § 103.18, 31 C.F.R. § 103.28, 31
C.F.R. § 103.120 and 31 C.F.R.§ 103.121.

-2-



--------------------------------------------------------------------------------



 



     5. As a result of BankAtlantic’s conduct with respect to the anti-money
laundering programs as set forth in the Factual Statement, the United States has
determined that it could institute a criminal or civil forfeiture action against
certain funds laundered through certain accounts. BankAtlantic further
acknowledges that in excess of $10,000,000.00 may have been involved in
transactions in accounts in violation of Title 18 United States Code,
Sections 1956, 1957, and 1960 and, therefore at least some or all funds
deposited in such accounts could be forfeitable to the United States pursuant to
Title 18 United States Code, Sections 981 and 982. BankAtlantic recognizes that
the United States could institute a civil or criminal forfeiture action against
at least certain of those funds, and hereby expressly agrees to settle and does
settle any and all civil and criminal claims presently held by the United States
against those funds for the sum of $10,000,000.00.
     6. In consideration of BankAtlantic’s remedial actions to date and its
willingness to: (i) acknowledge responsibility for its actions; (ii) continue
its cooperation with the United States; (iii) demonstrate its future good
conduct and full compliance with the Bank Secrecy Act and all of its
implementing regulations; and (iv) to settle any and all civil and criminal
claims currently held by the United States, its agencies, and representatives
against the funds referred to in Paragraph 5 above for the sum of
$10,000,000.00; the United States shall recommend to the Court, pursuant to 18
U.S.C. § 3161(h)(2), that prosecution of BankAtlantic on the Information filed
pursuant to Paragraph 1 be deferred for a period of twelve (12) months.
BankAtlantic shall consent to a motion, the contents to be agreed by the
parties, to be filed by the United States with the Court promptly upon execution
of this Agreement, pursuant to 18 U.S.C. § 3161(h)(2), in which the United
States will present this Agreement to the Court and move for a continuance of
all further criminal proceedings, including trial, for a period of twelve
(12) months, for speedy trial exclusion of all time covered by such a
continuance, and for approval by the Court of this deferred prosecution.
BankAtlantic

-3-



--------------------------------------------------------------------------------



 



further agrees to waive and does hereby expressly waive any and all rights to a
speedy trial pursuant to the Sixth Amendment of the United States Constitution,
Title 18, United States Code, Section 3161, Federal Rule of Criminal Procedure
48(b), and any applicable Local Rules of the United States District Court for
the Southern District of Florida for the period that this Agreement is in
effect.
     7. BankAtlantic hereby further expressly agrees that any violations of the
federal money laundering laws and/or the Bank Secrecy Act pursuant to 18 U.S.C.
§§ 1956, 1957, 1960 and 31 U.S.C. §§ 5313, 5318 and 5322, that were not
time-barred by the applicable statute of limitations on March 31, 2006, either
by statute, any previously executed Tolling Agreement, the terms of which are
hereby incorporated into this Agreement, may, in the sole discretion of the
United States be charged against BankAtlantic within six (6) months of any
breach of this Agreement, or any event which renders this Agreement null and
void, notwithstanding the expiration of any applicable statute of limitations.
     8. The United States agrees that if BankAtlantic is in full compliance with
all of its obligations under this Agreement, the United States, within thirty
(30) days or earlier of the expiration of the time period set forth in
Paragraph 6 above, shall seek dismissal with prejudice of the information filed
against BankAtlantic pursuant to Paragraph 1 and this Agreement shall expire and
be of no further force or effect.
     9. BankAtlantic and the United States understand that the Agreement to
defer prosecution of BankAtlantic must be approved by the Court, in accordance
with 18 U.S.C. § 3161(h)(2). Should the Court decline to approve a deferred
prosecution for any reason, both the United States and BankAtlantic are released
from any obligation imposed upon them by this Agreement and this Agreement shall
be null and void.

-4-



--------------------------------------------------------------------------------



 



     10. Should the United States determine during the term of this Agreement
that BankAtlantic has committed any federal crime commenced subsequent to the
date of this Agreement, BankAtlantic shall, in the sole discretion of the United
States, thereafter be subject to prosecution for any federal crimes of which the
United States has knowledge. Except in the event of a breach of this Agreement,
it is the intention of the parties to this Agreement that all criminal
investigations arising from the facts contained in, connected to, or involving
the accounts described in the Factual Statement, that have been, or could have
been, conducted by the United States prior to the date of this Agreement shall
not be pursued further as to BankAtlantic.
     11. Should the United States determine that BankAtlantic has committed a
willful and material breach of any provision of this Agreement, the United
States shall provide written notice to BankAtlantic of alleged breach and
provide BankAtlantic with a two-week period, or longer at the discretion of the
Assistant Attorney General, in which to make a presentation to the Assistant
Attorney General in charge of the Criminal Division to demonstrate that no
breach has occurred or, to the extent applicable, that the breach is not willful
or material or has been cured. The parties hereto expressly understand and agree
that should BankAtlantic fail to make a presentation to the Assistant Attorney
General in charge of the Criminal Division within such time period, it shall be
conclusively presumed that BankAtlantic is in willful and material breach of
this Agreement. The parties further understand and agree that the Assistant
Attorney General’s exercise of discretion under this paragraph is not subject to
review in any court or tribunal outside the Criminal Division of the Department
of Justice. In the event of a breach of this Agreement which results in a
prosecution, such prosecution may be premised upon any information provided by
or on behalf of BankAtlantic to the United States at any time, unless otherwise
agreed when the information was provided.
     12. BankAtlantic agrees that, if it sells or merges all or substantially
all of its business operations as they exist as of the date of this Agreement to
a single purchaser or group of affiliated purchasers during the term of this
Agreement, it shall include in any contract for sale or merger a provision
binding the purchaser/successor to the obligations described in this Agreement.

-5-



--------------------------------------------------------------------------------



 



     13. It is further understood that this Agreement is binding on BankAtlantic
and the United States Department of Justice, but specifically does not bind any
other federal agencies, or any state or local authorities, although the United
States will bring the cooperation of BankAtlantic and its compliance with its
other obligations under this Agreement to the attention of state or local
prosecuting offices or regulatory agencies, if requested by BankAtlantic or its
attorneys.
     14. It is further understood that this Agreement does not relate to or
cover any criminal conduct by BankAtlantic other than the conduct or the
accounts described in the Factual Statement.
     15. BankAtlantic and the United States agree that, upon acceptance by the
Court, this Agreement and an Order deferring prosecution shall be publicly filed
in the United States District Court for the Southern District of Florida.
     16. This Agreement sets forth all the terms of the Deferred Prosecution
Agreement between BankAtlantic and the United States. No promises, agreements,
or conditions have been entered into other than those expressly set forth in
this Agreement, and none shall be entered into and/or are binding upon
BankAtlantic or the United States unless expressly set forth in writing, signed
by the United States, BankAtlantic’s attorneys, and a duly authorized
representative of BankAtlantic and physically attached to this Agreement. This
Agreement supersedes any prior promises, agreements or conditions between
BankAtlantic and the United States.

-6-



--------------------------------------------------------------------------------



 



Acknowledgments
     I, the undersigned, duly authorized representative of BankAtlantic, hereby
expressly acknowledge the following: (1) that I have read this entire Agreement
and all attachments hereto; as well as the other documents filed herewith in
conjunction with this Agreement, including the information; (2) that I have had
an opportunity to discuss this Agreement fully and freely with BankAtlantic’s
attorneys; (3) that BankAtlantic fully and completely understands each and every
one of its terms; (4) that BankAtlantic is fully satisfied with the advice and
representation provided to it by its attorneys; and (5) that BankAtlantic has
signed this Agreement voluntarily.

         
Name
  Title   Signature
Alan B. Levan
  Chairman of the Board   /s/ Alan B. Levan            
 
  & Chief Executive Officer    
 
       
James A. White
  Chief Financial Officer
& Executive Vice President   /s/ James A. White            

-7-



--------------------------------------------------------------------------------



 



Acknowledgment of Counsel for the BankAtlantic
     The undersigned is outside counsel for BankAtlantic. In connection with
such representation I acknowledge that: (1) I have reviewed this Agreement and
all related documents, and have discussed this Agreement with authorized
representatives of BankAtlantic; (2) I have fully explained each one of its
terms to our client; (3) I have fully answered each and every question raised by
BankAtlantic regarding the Agreement; and (4) I believe BankAtlantic completely
understands all of the Agreement’s terms.

            STEARNS WEAVER MILLER WEISSLER
ALHADEFF & SITTERSON, P.A.
Attorneys for BankAtlantic
Museum Tower — Suite 2200
150 West Flagler Street
Miami, Florida 33130
Telephone No: (305) 789-3200
Facsimile No: (305) 789-3395
      By:   /s/ Ana T. Barnett     DATE 4/24/06    Ana T. Barnett 
Florida Bar No. 217212
abarnett@swmwas.com           

-8-



--------------------------------------------------------------------------------



 



         

On Behalf of the Government

            ALICE FISHER
Assistant Attorney General, Criminal Division
United States Department of Justice
                       

                DATE 4/25/06  By:   /s/ RICHARD WEBER         Chief, Asset
Forfeiture and Money Laundering        Section U.S. Department of Justice,
Criminal Division            DATE 4/25/06  By:   /s/ JOHN W. SELLERS        
Trial Attorney, Asset Forfeiture and Money        Laundering Section U.S.
Department of Justice,
Criminal Division            DATE 4/25/06  By:   /s/ THOMAS J. PINDER        
Trial Attorney, Asset Forfeiture and Money        Laundering Section U.S.
Department of Justice,
Criminal Division   

-9-



--------------------------------------------------------------------------------



 



Factual Statement
     1. BANKATLANTIC is a Federal/Stock Savings Bank and a wholly-owned
subsidiary of BANKATLANTIC BANCORP, INC., a publicly held financial institution,
traded on the New York Stock Exchange.
     2. BankAtlantic is a “financial institution” as defined in 31 U.S.C. §
5312(a)(2), a “bank” as defined in 31 C.F.R. § 103.11(c); and an “insured
depository institution” as defined in section 3(c)(2) of the Federal Deposit
Insurance Act (12 U.S.C. § 1813(c)(2)).
     3. BankAtlantic is subject to oversight and regulation by the Office of
Thrift Supervision (“OTS”).
     4. The Bank Secrecy Act (“BSA”), 31 U.S.C. § 5311 et seq., and its
implementing regulations, which Congress enacted to address an increase in
criminal money laundering activities utilizing financial institutions, require
domestic banks, insured banks and other financial institutions to maintain
programs designed to detect and report suspicious activity that might be
indicative of money laundering, terrorist financing and other financial crimes,
and to maintain certain records and file reports related thereto that are
especially useful in criminal, tax or regulatory investigations or proceedings.
     5. The U.S. Department of Justice, Criminal Division, Asset Forfeiture and
Money Laundering Section (“AFMLS”), and the U.S. Drug Enforcement Administration
(“DEA”), have determined that from June 1997 through April 2004, BankAtlantic
violated the anti-money laundering and suspicious activity reporting
requirements of the Bank Secrecy Act and its implementing regulations. The
violations at BankAtlantic were serious and systemic and allowed millions of
dollars of suspicious financial transactions through BankAtlantic without
detection by BankAtlantic, including the deposit and transfer of more than
$10 million in suspected drug proceeds

-1-



--------------------------------------------------------------------------------



 



United States v. BankAtlantic
Statement of Facts
originating from U.S. undercover law enforcement operations. Millions of dollars
in suspicious financial transactions were executed at BankAtlantic by unlicenced
foreign money service businesses (“MSBs”), many doing business by and through
offshore shell corporations, without detection or review by BankAtlantic.
Summary
     6. BankAtlantic’s primary market, South Florida, is designated both a High
Intensity Money Laundering and Related Financial Crime Area and a High Intensity
Drug Trafficking Area. One branch of the Bank catered to high income/net worth
clients including many nonresident aliens, offshore businesses, consulates and
politically exposed persons about which BankAtlantic had not sufficiently
gathered or verified information. The Bank’s geographic location, potentially
high-risk customers and product lines and funds transfer operations required
measures to control the risk of money laundering and other financial crimes.
Despite the heightened risk, BankAtlantic conducted business without effective
systems and controls, as appropriate and practical, to detect and timely report
suspicious activity. Ineffective internal controls, ineffective independent
testing, and ineffective corrective actions to adverse audit findings led, in
turn, to a failure on the part of BankAtlantic to timely report suspicious
transactions and a failure on the part of BankAtlantic to adequately prevent the
use of the bank for illicit money laundering purposes.
Following the Money Trail
     7. This investigation originally focused on activities of professional
money launderers operating in the United States and South America. As part of
the investigation, undercover DEA agents posed as professional money launderers
who were able to launder drug proceeds for drug traffickers based in Colombia,
South America.

-2-



--------------------------------------------------------------------------------



 



United States v. BankAtlantic
Statement of Facts
     8. The undercover agents would enter into agreements with the drug
traffickers to pick up a certain amount of suspected drug proceeds that the
traffickers had accumulated in the United States and to deposit those proceeds
into the U.S. financial system. On each occasion, the undercover agents
contacted a money courier, who worked for the drug trafficker and was in
possession of suspected drug proceeds, and exchanged a code word provided by the
drug traffickers. The undercover agents then met with the money courier in a
busy public place, such as a parking lot, hotel, or shopping center. At the
meeting, without exchanging any personal information, the money courier handed
the undercover agent a bag, suitcase or briefcase containing suspected drug
dollars, in amounts ranging from $150,000 to $500,000, and usually consisting of
low denomination bills ($5s, $10s, and $20s). The agents then deposited the
suspected drug dollars into an undercover DEA bank account and awaited
instructions from the money brokers. Usually, the money brokers would send a
facsimile to the agents, providing wire transfer instructions for the money.
     9. Upon review of the wire transfer instructions received from the
professional money launderers identified during the investigation, as well as
other accounts controlled by the money launderers, it was noted that more than
$7 million of suspected drug money was wire transferred to a handful of accounts
at BankAtlantic. The recipient accounts at BankAtlantic were all managed by a
single BankAtlantic branch manager (the “Account Manager”).

-3-



--------------------------------------------------------------------------------



 



United States v. BankAtlantic
Statement of Facts
Targeted Accounts at BankAtlantic
     10. The accounts at BankAtlantic that had received suspected drug proceeds
or were related to those accounts were reviewed and analyzed by law enforcement,
as well as other accounts managed by the suspect Account Manager. This review
led to the identification of a number of accounts at BankAtlantic that were
suspected of being used to launder drug money (hereinafter referred to as the
“Targeted Accounts”). Upon review of the account activity, the Targeted Accounts
demonstrated obvious “red flags” that should have put BankAtlantic on notice of
an increased risk of money laundering. However, prior to this investigation,
BankAtlantic did not identify and report the suspicious activity occurring in
the Targeted Accounts, as required by the Bank Secrecy Act and its implementing
regulations.
Summary of Activity in Targeted Accounts
     11. The Targeted Accounts at BankAtlantic were characterized by two types
of activity that should have been readily identified as suspicious and reported
by BankAtlantic: first, most of the accounts showed a high volume of incoming
and outgoing wire transfers from various domestic and international accounts
held in the names of unrelated individuals and corporations; and second, the
accounts showed a high volume of check structuring activity.
     12. Typically, the Targeted Accounts would receive incoming wire transfers
from various domestic and international accounts. The Targeted Accounts would in
turn send wire transfers and/or checks to another entirely unrelated group of
individuals and corporations. Many of the outgoing funds transfers were sent to
domestic exporters of goods to South America or to savings and investment
accounts held in the United States at other financial institutions by
non-resident aliens (“NRAs”). This type of funds transfer activity is consistent
with what is commonly referred to

-4-



--------------------------------------------------------------------------------



 



United States v. BankAtlantic
Statement of Facts
in the law enforcement and banking communities as the “Black Market Peso
Exchange” (see Attachment A for a detailed explanation of the “BMPE”). It was
determined that in practice the Targeted Accounts were used almost exclusively
to receive and transmit funds to and from unrelated third parties in a manner
inconsistent with the stated business or personal purpose of the accounts.
     13. The other characteristic of the Targeted Accounts was the deposit of
sequential and otherwise structured checks from hundreds of sources unaffiliated
with the account owner. U.S. law enforcement agencies and financial institutions
have long understood that BMPE money brokers frequently control dozens,
sometimes hundreds, of checking accounts in the United States. These accounts
are held in the names of unrelated individuals. Colombian and other South
American money brokers, in addition to opening accounts in their own names and
in the names of offshore shell corporations they control, frequently recruit
persons to open checking accounts for them in the United States. Once the
account is opened, the recruited person will endorse every blank check received
at account opening and turn the signed blank checks over to the money broker.
Using this technique, the money broker can easily obtain control over dozens of
checking accounts that can be used for the temporary receipt of drug proceeds.
Once the money broker sells those drug dollars to Colombian importers or
investors, or other money brokers, the money broker can transfer the funds
simply by writing a check to the customer, or as otherwise directed by the
customer.
     14. Some of the Targeted Accounts at BankAtlantic received thousands of
such checks through “pouch deposits” made by couriers arriving from South
America, addressed and delivered to the Account Manager. An analysis of pouch
deposits into one such account revealed that over the course of four years, more
than 4,000 checks were deposited in such manner, wherein most checks

-5-



--------------------------------------------------------------------------------



 



United States v. BankAtlantic
Statement of Facts
were written from only a handful of originator accounts. Many of the originator
accounts were used for several years, with sequential check deposits covering
every check issued against the originator account, starting with check number
100, then proceeding through months, or even years, to check numbers 101, 102,
103, etc., each written in large round dollar amounts, typically between $7,000
and $15,000. Upon detailed examination of the checks, the face of the checks
frequently reveal that in many cases, the signature, the dollar amount, and the
payee information were each written in different handwriting with different ink.
     15. The Targeted Accounts included the following characteristics which
should have raised red flags at BankAtlantic:

  a.   Accounts controlled by NRA’s, but held in the name of offshore shell
corporations, particularly “bearer share” corporations, which are easily
incorporated in such jurisdictions as the British Virgin Islands.     b.  
Accounts controlled by domestic businesses that sell or export goods to South
American customers, but generally receive payment from United States sources.  
  c.   Foreign MSBs that were determined to be unlicensed. Foreign MSBs
operating by and through bank accounts in the United States must comply with the
licensing requirements of the state where they maintain their bank account, as
well as any applicable licensing requirements in their host country. Many
states, including Florida, publish a list of licensed MSBs on the Internet. Many
foreign countries, including Colombia, do the same. “Unlicensed” generally means
unregulated. Domestic financial institutions should verify that foreign MSB
customers have complied with the licensing requirements of their applicable
jurisdictions, and be satisfied with the foreign MSB’s own anti-money laundering
(“AML”) and know-your- customer (“KYC”) policies, procedures and controls.

-6-



--------------------------------------------------------------------------------



 



United States v. BankAtlantic
Statement of Facts

  d.   Individual accounts held by NRAs and U.S. residents being used to
transmit funds for unrelated persons. These accounts are easily identified by
numerous unrelated sources of incoming and outgoing transfers by check and wire.
Individuals operating such accounts may be considered to be MSBs and may be
subject to the licensing requirements.     e.   Foreign MSBs — licensed —
operating by and through offshore shell corporations. Several BankAtlantic NRA
customers operated MSB accounts, but maintained the accounts in the name of
offshore shell corporations. Account documentation established that the
customers informed BankAtlantic, and that BankAtlantic personnel understood,
that the customers were licensed foreign MSBs, but were operating in the name of
offshore shell corporations to avoid “restrictive” foreign laws and regulations.
Any foreign person or entity opening a domestic account in a manner designed to
avoid foreign laws and regulations, or in a manner that makes it difficult to
trace account transactions to the beneficial owner, should raise immediate red
flags for the domestic bank maintaining such account. Transparency is essential
for proper regulation of MSBs and any such business seeking secrecy and
confidentiality should be sharply scrutinized.

BankAtlantic’s Failure to Identify and Report
Suspicious Activity in Targeted Accounts
     16. As noted, most of the Targeted Accounts were managed by a single
BankAtlantic employee, the Account Manager, who was a BankAtlantic branch
manager. There is no question that the Account Manager received adequate AML and
BSA training; the Account Manager was well-versed and educated in money
laundering techniques and risks, including the Black Market Peso Exchange, as
well as the reporting requirements of the Bank Secrecy Act and its implementing
regulations. The Account Manager was also very experienced in international
private banking relationships and served on a critical anti-money laundering
committee organized by BankAtlantic.

-7-



--------------------------------------------------------------------------------



 



United States v. BankAtlantic
Statement of Facts
     17. At the same time, the Account Manager was intimately familiar with the
South American owners of the Targeted Accounts, having personally handled most
of their major account transactions for several years. The Account Manager spent
a significant amount of time discussing the Targeted Accounts and the
transactions with the owners, and was intimately familiar with the nature of the
owners’ businesses. Thus, the Account Manager was aware that the South American
owners of the accounts were opening and controlling the accounts by and through
the use of offshore shell corporations. The Account Manager understood that this
arrangement was designed to avoid “restrictive” South American laws and
regulations, particularly with respect to foreign currency exchange houses
(casas de cambios).
     18. Although the Account Manager personally handled most of the suspicious
transactions summarized above, including the receipt of hundreds of pouch
deposits containing sequential and structured checks, the Account Manager failed
to take any action to report the suspicious activity, as required by the Bank
Secrecy Act.
     19. In 2002, BankAtlantic made a policy decision to close all MSB accounts
held at BankAtlantic because of the high risks and costs associated with such
accounts. The Account Manager actively participated in developing the bank’s
program to identify and close all MSB accounts. Some of the Targeted Accounts
were MSBs under the Account Manager’s supervision. The Account Manager closed
the MSB Targeted Accounts, as directed by BankAtlantic management, but not
before the Account Manager opened new accounts for the South American

-8-



--------------------------------------------------------------------------------



 



United States v. BankAtlantic
Statement of Facts
owners of the accounts under different account names. These Targeted Accounts
were originally held under corporate names, but the Account Manager opened the
new “spin off accounts” under individual names. The account activity in the spin
off accounts remained largely identical to the activity in the previous
accounts, yet the Account Manager continued to fail to report the activity.
Indeed, soon after they were opened, the spin off accounts began receiving money
originating from U.S. undercover law enforcement operations.
     20. Although the Account Manager failed to report the suspicious activity
in the Targeted Accounts, and in fact concealed facts from bank management, the
bank failed in its responsibility to maintain the required and necessary
procedures and systems to independently identify and report suspicious activity.
Serious and systemic AML and BSA compliance failures existed uncorrected at
BankAtlantic for several years.
Anti Money Laundering Program Requirements
     21. Pursuant to Title 31, United States Code, Section 5318(h)(1) and 12
C.F.R. § 563.177(c), BankAtlantic was required to establish and maintain an
anti-money laundering (AML) compliance program that, at a minimum: (a) provides
internal policies, procedures, and controls designed to guard against money
laundering; (b) provides for an individual or individuals to coordinate and
monitor day-to-day compliance with the BSA and AML requirements; (c) provides
for an ongoing employee training program; and (d) provides for independent
testing for compliance conducted by bank personnel or an outside party.
     22. BankAtlantic was required pursuant to 31 U.S.C. § 5318(g), 31 C.F.R. §
103.18, and 12 C.F.R. § 563.177 and § 563.180 to file with the Department of
Treasury a Suspicious Activity

-9-



--------------------------------------------------------------------------------



 



United States v. BankAtlantic
Statement of Facts
Report (“SAR”), in accordance with the form’s instructions, when it detected the
type of activity described above in paragraphs 11 through 20. The requirement
became effective on April 1, 1996. According to the form’s instructions,
BankAtlantic was required to file a SAR with the Department of Treasury’s
Financial Crimes Enforcement Network (“FinCEN”) no later than thirty
(30) calendar days after the date of initial detection of facts that might have
constituted a basis for filing a SAR.
     23. BankAtlantic is required pursuant to 31 C.F.R. § 103.18, which became
effective on April 1, 1996, to report any transaction conducted or attempted by,
at, or through the bank, if it involved or aggregated at least $5,000 in funds
or other assets, and the bank knew, suspected, or had reason to suspect that:
(i) The transaction involved funds derived from illegal activities or was
intended or conducted in order to hide or disguise funds or assets derived from
illegal activities (including, without limitation, the ownership, nature,
source, location, or control of such funds or assets) as part of a plan to
violate or evade any federal law or regulation or to avoid any transaction
reporting requirement under federal law or regulation.
(ii) The transaction was designed to evade any requirements promulgated under
the Bank Secrecy Act.
(iii) The transaction had no business or apparent lawful purpose or was not the
sort in which the particular customer would normally be expected to engage, and
the bank knew of no reasonable explanation for the transaction after examining
the available facts, including the background and possible purpose of the
transaction.

-10-



--------------------------------------------------------------------------------



 



United States v. BankAtlantic
Statement of Facts
Know Your Customer Requirements
     24. OTS has advised1/ its member banks, including BankAtlantic, that an
effective KYC program should incorporate the following principles into the
association’s business practices:

  a.   Determine the true identity of all customers requesting services;     b.
  Determine the customer’s source(s) of funds for transactions;     c.  
Determine the particular customer’s normal and expected transactions;     d.  
Monitor customer transactions to determine if they are consistent with the
normal and expected transactions for that customer or for similar categories or
classes of customers;     e.   Identify customer transactions that do not appear
to be consistent with normal and expected transactions for that particular
customer or for customers in similar categories or classes; and     f.  
Determine if a transaction is unusual or suspicious and, if so, report those
transactions.

BankAtlantic’s BSA Program Failures
     25. Although BankAtlantic’s Board of Directors formally approved a KYC
policy in February 1999, bank records evidence that through 2004, this policy
was not effectively implemented or enforced. In 2002, BankAtlantic’s internal
auditors advised bank management that bank employees were failing to adequately
collect KYC information in writing at the bank branches. The auditors found that
bank employees would generally discuss KYC information with customers during the
account opening process, but failed to reduce such information to writing or
conduct the KYC process in a systematic manner. Little secondary review of
customer KYC information was conducted to corroborate the information or ensure
that it was complete, adequate or reliable.
     26. Despite enactment of the PATRIOT Act in 2001, which included additional
mandatory KYC requirements (pursuant to implementing regulation 31 C.F.R §
103.121),
 

1   See OTS Compliance Activities 400.5 (Dec.1999).

-11-



--------------------------------------------------------------------------------



 



United States v. BankAtlantic
Statement of Facts
BankAtlantic failed to correct the long-standing deficiencies in violation of 31
C.F.R. § 103.121(b)(2)(i)(A)(4)(i) and 31 C.F.R. § 103.121(b)(2)(i)(B).
BankAtlantic’s High-Risk Banking Operations
     27. Federal financial institution regulatory agencies, including OTS, have
advised financial institutions that the nature and extent of their KYC and AML
program depends upon the risks associated with the particular institution and
its financial products. With respect to BankAtlantic’s operational profile,
products, services and geographic location in South Florida, there is an
inherent higher risk of money laundering that requires enhanced anti-money
controls and customer due diligence when providing international private banking
services.
     28. BankAtlantic’s own experience with high-risk banking began in 1995,
when BankAtlantic acquired Miami-based MegaBank. Shortly after the acquisition,
BankAtlantic’s internal audit controls identified suspicious activity within the
MegaBank international operations. Upon detecting the suspicious activity,
BankAtlantic immediately notified law enforcement. BankAtlantic fully cooperated
with the Federal Bureau of Investigation, the U.S. Customs Service, and the U.S.
Attorney for the Southern District of Florida in a long-term investigation that
exposed hundreds of former-MegaBank accounts at BankAtlantic that were suspected
of being used by money brokers operating out of Colombia to launder drug money.
Law enforcement discovered that hundreds of the accounts (acquired in connection
with the MegaBank acquisition) were being used by Colombian money launderers to
deposit proceeds from the sale of illegal narcotics. Most of the drug money
deposited into these accounts was sent through pouch deposits, made by
independent

-12-



--------------------------------------------------------------------------------



 



United States v. BankAtlantic
Statement of Facts
couriers arriving from Colombia. The money laundering investigation concluded in
1996 with the seizure of the suspect accounts by law enforcement and the
indictment and subsequent conviction of former MegaBank employees.
     29. Throughout the MegaBank investigation, BankAtlantic’s cooperation and
assistance with law enforcement was exemplary. Further, at the conclusion of the
investigation, BankAtlantic informed law enforcement that it was closing the
MegaBank international banking operation. And in fact, BankAtlantic appeared to
follow through with that stated intent, by physically closing the branch where
the MegaBank international operation was conducted.
     30. Although BankAtlantic had in fact closed down the MegaBank
international banking operation in 1996, it opened a new branch in Miami in 1997
which catered in part to international high income/net worth clients, some of
which were inherently high risk clients. This new branch was managed by a single
bank employee, the above mentioned Account Manager, and was given the name
International Private Banking.
     31. Although BankAtlantic’s private banking department would not today be
subject to the enhanced due diligence requirements of Section 312 of the USA
PATRIOT Act (because the bank did not require a $1 million minimum balance for
the accounts), Federal regulators have for many years counseled banks to use
extreme caution in maintaining a private banking operation. Because of the
higher risk of money laundering associated with such accounts, and the close
relationship between private banking customers and the “relationship managers,”
regulators have urged banks to exercise increased diligence to monitor private
banking transactions, independent of the private banking department. For
example, on June 30, 1997, the Federal Reserve issued

-13-



--------------------------------------------------------------------------------



 



United States v. BankAtlantic
Statement of Facts
Supervisory Letter SR 97-19 (SUP), which outlined the essential elements
associated with sound private banking activities, to include:

  a.   Management Oversight. Active oversight by senior management; senior
management must be proactive in overseeing compliance with corporate policies
and procedures.     b.   Policies and Procedures. Private banking should have
its own written KYC policies and procedures that identifies the customer, the
source of wealth and lines of business, references, referrals; and systems in
place to identify red flags and suspicious transactions.     c.   Risk
Management Practices and Monitoring Systems. Private banking departments should
retain documentation on their clients, and exercise due diligence to corroborate
information provided by the customer, including beneficial ownership information
by offshore entities; bank’s must maintain independent monitoring systems to
allow the bank to analyze and manage the private banking department and monitor
accounts for suspicious activities.     d.   Segregation of Duties, Compliance,
and Audit. Banks must have an effective system of oversight by senior managers
and board committees, as well as guidelines requiring segregation of duties to
prevent the unauthorized waiver of documentation requirements, poorly documented
referrals, and overlooked suspicious activities. Strong compliance and internal
audit programs are essential.

BankAtlantic’s regulator, OTS, has published similar guidelines.2/
     32. BankAtlantic failed to effectively address these critical AML and KYC
areas. BankAtlantic management failed to manage private banking as a separate
and unique entity and activity or oversee private banking’s compliance with
BankAtlantic policies and procedures. Nearly the entire portfolio of private
banking accounts was managed exclusively by a single officer.
 

2   See, e.g., OTS Trust Activities Handbook, Section 740 (July 2001).

-14-



--------------------------------------------------------------------------------



 



United States v. BankAtlantic
Statement of Facts
Although senior managers outside of private banking were available to resolve
specific problems brought to their attention, insufficient supervision or
control was provided. Management reports and summaries provided bottom line
statistics reflecting low cost deposit growth, but most private banking data was
merged with non-private banking activity and was not independently reviewed and
monitored by management or internal auditors.
     33. From 1997 to 2004, private banking operations were audited just once in
year 2000 by BankAtlantic internal auditors, but even then, without any
transactional testing or review for AML and BSA compliance concerns.
Consequently, BankAtlantic’s private banking operation functioned without
comprehensive procedures, reviews, and internal controls addressing risks
associated with these clients.
Monitoring of Suspicious Transactions
     34. BankAtlantic failed to use KYC information, or any other profile
information, to monitor account transactions, one of the major purposes of the
KYC data collection effort. Many of the Targeted Accounts discussed above were
the subject of SARs filed by other financial institutions, which generally
handled correspondent transactions to and from the Targeted Accounts. These
financial institutions were filing SARs on transactions affecting the Targeted
Accounts, usually reporting a pattern of suspicious international wire transfers
to and from offshore corporations, particularly money service businesses based
in South America and other high-risk jurisdictions, and individuals located in
South Florida by and through the Targeted Accounts. These banks typically
employed advanced anti-money laundering software programs that evaluate risk by
the type of entity involved, the geographical location of the entity, and the
nature of the financial transaction in question, among other factors.

-15-



--------------------------------------------------------------------------------



 



United States v. BankAtlantic
Statement of Facts
     35. With respect to each of the Targeted Accounts, no SARs were filed, nor
was law enforcement otherwise notified, until well after this investigation
became known to bank management. Through 2004, BankAtlantic had limited ability
to systematically monitor a customer’s transactions for money laundering or
other criminal activities. Branch employees were generally trained to identify
and report suspicious activity, but BankAtlantic had little ability to identify
suspicious activity not directly observed and reported by an individual branch
employee. For example, BankAtlantic’s wire room operation had no procedures to
monitor for suspicious wire transfer activity, including the ability to monitor
wire transfers executed by customers over the Internet. BankAtlantic had limited
system-wide ability (beyond individual branch employees) to monitor or identify
structured cash deposits intended to avoid scrutiny by law enforcement. A review
of cash deposits at BankAtlantic between January 2003 and January 2005
identified more than $80 million in suspicious structured cash deposits into
dozens of accounts (structured deposits of slightly less than $10,000 each day
designed to avoid the cash transaction reporting requirements of the BSA).
BankAtlantic’s Remedial Actions
     36. Throughout this investigation, BankAtlantic’s cooperation with law
enforcement and regulators has been extraordinary. Immediately upon learning of
the criminal investigation, BankAtlantic devoted considerable resources to
assist the government’s investigation, terminated the employment of culpable
employees, including the Account Manager, and identified, reported, and
ultimately closed accounts used to process suspicious transactions, including
each of the Targeted

-16-



--------------------------------------------------------------------------------



 



United States v. BankAtlantic
Statement of Facts
Accounts. BankAtlantic also took significant steps to correct the identified BSA
and AML deficiencies, including:

  a.   Contracted with AML and BSA compliance experts from a major accounting
and consulting firm to: (1) assist BankAtlantic in conducting a comprehensive
audit of BankAtlantic’s BSA and AML programs; (2) conduct a “look-back” analysis
of accounts and transactions, including a detailed review of all private banking
accounts, and to file SARs where appropriate; and (3) make recommendations for
restructuring BankAtlantic’s BSA and AML compliance programs, including the
development of enhanced BSA and AML polices and procedures.     b.   Created a
new BSA and AML department, currently staffed by more than 45 full-time
employees, who are exclusively engaged in BSA and AML compliance.     c.  
Implemented enhanced personnel training programs for BSA and AML compliance.    
d.   Purchased, developed and implemented advanced anti-money laundering systems
and software.     e.   Replaced its existing internal BSA and AML audit function
with an independent BSA and AML auditor that exclusively examines, tests, and
reports on BSA and AML compliance areas.

-17-



--------------------------------------------------------------------------------



 



Black Market Peso Exchange
     1. The Black Market Peso Exchange (“BMPE”) is a trade-based money
laundering system through which Colombian money brokers facilitate a
non-regulated currency exchange of United States dollars for Colombian pesos.
Colombian drug traffickers hold large quantities of United States dollars —
derived from retail drug trafficking in the United States — that they need to
convert into local currency for use in Colombia. At the same time, Colombian and
other South American businesses often seek United States dollars to pay for
“imported” goods or services from an unregulated exchange, so that they can
avoid government scrutiny, import duties, sales taxes, and income taxes, red
tape, and the often less-favorable exchange rates associated with the formal
currency exchange mechanisms.
     2. For example, under Colombian foreign exchange laws, a Colombian who
needs to purchase United States currency to pay for imports is legally required
to do this through the “regulated” or “formal” currency exchange market.
Accordingly, non-financed, United States dollar payments for goods imported into
Colombia must occur by one of three methods: (1) transactions through Colombian
financial institutions regulated by the Banco de la República; (2) transactions
through formal currency exchange houses licensed by the Superintendencia
Bancaria to engage in international currency transfers; or (3) transactions from
a dollar denominated account at a foreign bank, called a “Cuenta Corriente de
Compensación” (current compensation account) that is registered in the
importer’s name with the Banco de la República.
     3. All dollar payments for imported goods on the formal exchange market are
supposed to be reported to the Banco de República and the Direccion de Impuestos
y Aduanas Nacionales (“DIAN”), which is the Colombian customs and taxing
authority. The legitimacy of

 



--------------------------------------------------------------------------------



 



all payments for all import goods is corroborated through formal declarations
that must be filed with the banks and are forwarded to the DIAN. In theory,
these declarations should match, dollar for dollar, the declared value of the
imported goods, as stated on the Colombian customs entry documents for those
goods, which are also retained by the DIAN. Although Colombians can legally
purchase United States currency on the so called “non-regulated,” “free,” or
“parallel” currency exchange market for such things as personal use, travel, and
minor personal investments, they cannot use the parallel exchange market to
purchase United States dollar payments for imported goods. However, many
Colombian businesses do not pay for imports using the formal exchange markets
and, instead, use the parallel market to pay for imports.
     4. That Colombian businesses are required to use the formal currency
exchange market for import and export activities is common knowledge in
Colombia. Nonetheless, these legal requirements are often circumvented by
businesses which, for the most part, introduce goods into Colombia by
under-reporting the true value of imported goods or by importing the goods into
Colombia without reporting them. These Colombian businesses usually have to pay
for their goods with United States dollars, but they obtain such dollars on the
parallel exchange market, thereby avoiding the reporting requirements of the
formal exchange market and disguising the evasion of customs duties, sales
taxes, and income taxes. The portion of the parallel exchange market that caters
to this is referred to as the “black” currency exchange market. The currency
transactions are deemed “black” for two reasons. First, they are designed to
promote and disguise these widespread smuggling operations and the related tax
evasion. Second, a significant source of “unregulated” dollars in Colombia and
other South American countries is drug trafficking. That dollar

-2-



--------------------------------------------------------------------------------



 



payments for smuggled goods in Colombia and other South American countries can
come from drug trafficking activity is common knowledge in Colombia, as well as
in Latin America and Carribean countries that export goods to Colombia.
     5. Having set forth the reasons why imported goods and foreign services are
often paid for with drug proceeds, the next step is to explain how those drug
proceeds end up in the bank accounts of United States exporters and other
foreign entities that sell goods and services in Colombia. In the typical BMPE
currency exchange transaction, a BMPE money broker meets with Colombian drug
traffickers who hold large amounts of retail drug proceeds in the form of United
States dollars in the United States and other places. These drug proceeds may be
waiting in stash-houses or have already been laundered into the United States
financial system by the drug trafficking organizations. The BMPE broker agrees
to purchase drug dollars from the drug traffickers with Colombian pesos at a
heavily discounted exchange rate. The BMPE broker then finds Colombian or other
South American customers — usually businesses that seek United States dollars to
pay for imports or other foreign services — and sells the Colombian or South
American customers the right to use the drug dollars. The broker negotiates a
dollar/peso exchange rate with his Colombian and South American customers at
rates lower than the formal currency exchange market rates, but higher than the
broker paid for the dollars. The Colombian and South American customers inform
the broker where the United States dollars purchased need to be delivered. This
information is passed on to a money laundering organization in the United States
or elsewhere that executes the delivery.

-3-



--------------------------------------------------------------------------------



 



     6. In the typical BMPE transaction involving drug proceeds, the purchased
drug proceeds will be wire transferred to the bank account of a United States or
foreign company that sold goods or services to the broker’s Colombian or South
American customer. Once the United States dollars are delivered to their United
States or foreign destination, the broker gives his Colombian or other South
American customers proof the dollars were sent (e.g., copies of the United
States dollar wire transfer requests or confirmations). The Colombian or other
South American customers pay the broker the equivalent in Colombian pesos at the
previously negotiated exchange rate. In turn, the broker transfers any pesos he
receives from his customers to the drug trafficking organization that sold him
the United States dollars, and the broker retains the profit he made on the
exchange transactions.
     7. Thus, without using any formal legal currency exchange mechanism, drug
traffickers exchange the drug dollars they own in the United States and
elsewhere for Colombian pesos they can spend in Colombia. On the other side of
the transaction, again without using any formal legal currency exchange
mechanism, Colombian or other South American businesses exchange pesos for
United States dollar payments that originate in the United States to pay for the
purchase of goods imported into Colombia or other South American countries or to
pay for services from foreign companies.

-4-